Citation Nr: 0407507	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-04 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for a detached 
retina, no light perception, right eye, 20/20 left eye, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to November 
1974 in the United States Army and from December 1976 to July 
1977 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran attended a videoconference 
hearing in November 2003.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran has no light perception in his service 
connected right eye.

3.  The veteran has 20/20 vision in his non-service connected 
left eye.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for a detached retina, no light perception, right eye, 20/20 
left eye, currently evaluated as 30 percent disabling have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R.    §§ 3.321, 3.350, 3.383, 4.1-4.7, 4.21, 4.84a, 
Diagnostic Codes 6008-6070 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a March 2002 RO decision, a January 2003 
statement of the case and a May 2003 supplemental statement 
of the case, the RO provided the veteran and his 
representative with the applicable laws and regulations and 
gave notice as to the evidence needed to substantiate his 
claims.  Additionally, in November 2001, the RO sent the 
veteran a letter, explaining the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence, listed the evidence and asked the veteran to 
submit and authorize the release of additional evidence.  
Furthermore, the January 2003 statement of the case and the 
May 2003 supplemental statement of the case include the text 
of the relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the veteran has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
relevant service medical and dental records, as well as VA 
treatment records, secured two examinations and a held a 
videoconference hearing.

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The veteran submitted a claim in September 1976 for service 
connection for residuals from a left eye injury.  The veteran 
claimed he was struck by an electric "black jack" while 
stationed in Germany with the U.S. Army.  A November 1976 
rating decision denied the veteran's claim for service 
connection because service medical records revealed a one-
time treatment in September 1974 of a small conjunctival 
hematoma of the left eye and his separation examination 
revealed 20/20 eyesight of the left eye.  The veteran did not 
submit a notice of disagreement with this rating action.

In July 1980, the veteran submitted a claim for service 
connection for a right eye condition incurred while in 
service in the U.S. Marine Corps.  The veteran claimed that 
his right retina was detached when he struck a handrail 
during a bus accident in June 1977.  A January 1981 rating 
action denied service connection because there was no 
evidence of injury or trauma during service.  However, the RO 
again reviewed the medical evidence of record later in 
January 1981 and concluded that the veteran's currently 
detached retina was incurred in service, assigned a 
30 percent disabling rating.  The veteran did not perfect an 
appeal regarding this rating action.  

The veteran submitted his claim for an increased disability 
rating for a detached retina, no light perception, right eye, 
20/20 left eye, currently evaluated as 30 percent disabling 
in August 2001.  The veteran underwent a VA examination in 
January 2002 wherein the examiner found light perception in 
the right eye and 20/20 vision in the left eye.  A March 2002 
rating decision continued the disability rating of 30 percent 
disabling under Diagnostic Code 6070.  

The veteran submitted a notice of disagreement in September 
2002 and perfected his appeal in February 2003.  The veteran 
claimed that he had no light perception in his right eye.  
Upon examination in May 2003, the examiner found no light 
perception in the right eye and 20/20 vision in the left eye.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation is payable for certain combinations of service 
connected and non-service connected disabilities, including 
blindness in one eye as a result of service connected 
disability and blindness in the other eye as a result of non-
service connected disability, as if both disabilities were 
service-connected, provided the non-service connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements or counting fingers at 
distance less than 3 feet (.91m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5 degrees concentric 
contraction, in either event in both eyes, the question of 
entitlement on account of regular aid and attendance will be 
determined on the facts in the individual case.  38 C.F.R. § 
4.79.

The veteran's service-connected disability is rated under 
Diagnostic Codes 6008-6070.  Diagnostic Code 6008, for 
detachment of retina, is to be rated from 10 to 100 percent 
disabling based on impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional 10 percent rating during continuance of active 
pathology.  See 38 C.F.R. § 4.84a.  A 30 percent disability 
evaluation is warranted when there is blindness in one eye, 
with only light perception, and visual acuity of 20/40 in the 
nonservice-connected eye.  38 C.F.R. Part 4, Code 6070.  A 40 
percent evaluation is warranted for blindness in one eye, 
having only light perception, when corrected visual acuity in 
the other eye is 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic 
Code 6069.

The veteran is service connected for a detached retina, no 
light perception, right eye.  However, the veteran is not 
service connected for any disability in his left eye. Where 
service connection is in effect for only one eye, the visual 
acuity in the nonservice-connected eye is considered to be 
normal (20/40 or better) unless there is blindness in that 
eye.  38 U.S.C.A. § 1160(a)(1) (West 2002); 38 C.F.R. §§ 
3.383, 4.84a, Diagnostic Code 6070; Villano v. Brown, 10 Vet. 
App. 248, 250 (1997).  The best distant vision obtainable 
after correction by glasses will be the basis of rating, 
except in cases of keratoconus in which contact lenses are 
medically required.  38 C.F.R. § 4.75 (2002).  

The percentage evaluation for impairment of visual acuity 
will be found from table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a. 

With respect to visual acuity in the left eye, which is 
necessary to determine in order to evaluate the proper 
disability rating for the veteran under 38 C.F.R. § 4.84a, 
Table V, the record reflects that, with one exception, visual 
acuity in that eye has been consistently described as 20/20 
or better.  The Board acknowledges that a November 2001 VA 
medical statement indicated that the veteran was blind in one 
eye and had low vision in the other eye.  However, the Board 
notes that the VAMC's notes are inconsistent with the January 
2002 and May 2003 VA examination findings.  The Board 
accordingly finds that the visual acuity measurements of the 
left eye reported on VA examinations in January 2002 and May 
2003, which were accomplished for the express purpose of 
evaluating the veteran's current disability, are entitled to 
greater evidentiary weight than the November 2001 statement.  
Thus the Board finds, for the purpose of determining the 
appropriate disability rating for diminishment of central 
visual acuity under 38 C.F.R. § 4.84a, Table V, that the 
veteran's left eye visual acuity is no worse than 20/40.

Based on the medical findings of light perception only for 
the right eye and 20/40 for the left eye, 38 C.F.R. § 4.84a, 
Table V produces a disability percentage evaluation of 30 
percent under Diagnostic Code 6070.  38 C.F.R. § 4.84(a) does 
not provide for a higher disability rating for a change of 
light perception to no light perception for one eye.  The 
Board accordingly concludes that the veteran is entitled to a 
30 percent evaluation for the residuals of retinal detachment 
in the right eye pursuant to Diagnostic Codes 6008 and 6070.

The veteran has been assigned a 30 percent evaluation for 
residuals of a detached retina, no light perception, right 
eye.  This is the maximum schedular amount available for 
blindness in a service-connected right eye, with no blindness 
in his non-service connected left eye.  When only one eye's 
disability is service connected, the maximum evaluation for 
total loss of vision of that eye is 30 percent, unless there 
is (a) blindness in the non-service connected left eye; (b) 
enucleation of the service-connected right eye; or (c) 
serious cosmetic defect.  38 C.F.R. §§ 3.383, 4.80.  None of 
those criteria are met here.  As discussed above, the visual 
acuity in the veteran's left eye is normal.  Neither eye has 
been enucleated.  There is no evidence of visible distortion 
or any other type of cosmetic defect.

The Board has considered whether the veteran's disability 
could be evaluated under any other diagnostic codes, but 
finds that a rating higher than 30 percent is not warranted 
under any diagnostic code.  Initially, the Board notes that 
service connection has not been granted for glaucoma and 
cataracts.  As the veteran clearly retains both eyes, the 
provisions of 38 C.F.R. § 4.84a, Code 6066, are not for 
application.  In addition, as there is no evidence suggesting 
impairment of ocular muscle function, the provisions of 38 
C.F.R. § 4.84a, Code 6090, are also not for application.  A 
rating in excess of 30 percent is not available under 38 
C.F.R.          § 4.84a, Code 6080, pertaining to impairment 
of field of vision.  As service connection is not in effect 
for a left eye disability, only those provisions of the 
diagnostic code relating to unilateral concentric contraction 
or unilateral loss of visual field are for application; a 
maximum 30 percent evaluation is assignable for unilateral 
concentric contraction or loss of visual field.  Finally, a 
rating in excess of 30 percent is not available under Code 
6029, for aphakia.  That code only provides for a 30 percent 
rating, and specifically prohibits combining the 30 percent 
rating with any other rating for impaired vision.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent for the service-connected right eye 
condition.  Even though he is blind in the service-connected 
eye, as discussed above, with normal vision in the non-
service connected left eye, a higher rating is simply not 
warranted.  The veteran is receiving the highest rating 
available for his current condition, 30 percent.  As for his 
symptoms of pain, particularly when the seasons change, for 
which he has been prescribed eye drops, such symptoms do not 
warrant a higher rating for the reasons discussed above.  The 
rating for the veteran's service-connected eye is based, in 
this case, on loss of visual acuity, since that provides him 
the highest rating possible.  There is no reasonable doubt 
that could be resolved in his favor.




ORDER

An increased disability rating for a detached retina, no 
light perception, right eye, 20/20 left eye, currently 
evaluated as 30 percent disabling is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



